UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-K/A (Amendment No. 1) (Mark one) xAnnual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2015 oTransition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-28453 MCPI, Inc. (Exact name of registrant as specified in its charter) Nevada 45-0704149 (State of incorporation) (IRS Employer ID Number) oast Highway, Newport, OR 97365 (Address of principal executive offices) (214) 666-8364 (Issuer’s telephone number) Securities registered pursuant to Section 12 (b) of the Act - None Securities registered pursuant to Section 12(g) of the Act: - Common Stock - $0.001 par value Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yeso No x Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post files). Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso No x The aggregate market value of voting and non-voting common equity held by non-affiliates as of July 29, 2016 was approximately $992,005 based upon 24,800,137 shares held by non-affiliates. As of August 1, 2016, there were 50,220,000 shares of Common Stock issued and outstanding. MCPI, Inc. AMENDMENT NO. 1 TO THE ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2015 EXPLANATORY NOTE The purpose of this Amendment No. 1 to our Annual Report on Form 10-K for the period ended December 31, 2015 as filed with the Securities and Exchange Commission on August 2, 2016 is to furnish Exhibits 101 to the Form 10-K. No changes have been made to theAnnual Report other than the furnishing of Exhibit 101.INS, 101.SCH, 101.CAL, 101.DEF, 101.LAB and 101.PRE described above. This Amendment No. 1 to Form 10-K does not reflect subsequent events occurring after the original filing date of the Form 10-K or modify or update in any way disclosures made in the Form 10-K, as amended. Item 15 - Exhibits and Financial Statement Schedules Articles of Incorporation (*) Bylaws (*) Section 302 Certifications under Sarbanes-Oxley Act of 2002 (+) Section 906 Certification under Sarbanes Oxley Act of 2002 (+) Interactive data files pursuant to Rule 405 of Regulation S-T. (*) - Incorporated by Reference to our Registration Statement on Form S-1 filed on May 3, 2011. (+) - previously included on Form 10-K filed on August 2, 2016 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MCPI, Inc. Dated: August 4, 2016 /s/ R.Wayne Duke R.Wayne Duke Chief Executive Officerand Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates as indicated. MCPI, Inc. Dated: August 4, 2016 /s/ R.Wayne Duke R.Wayne Duke Chief Executive Officerand Financial Officer and Director 2
